Title: To Alexander Hamilton from William Macpherson, 13 July 1799
From: Macpherson, William
To: Hamilton, Alexander


          
            Dear Sir
            Philadelphia, July 13, 1799
          
          I some time ago mentioned to the Secretary of War, that I found myself in consequence of my appointment, involved in a Scene of expence I was unable to afford; and requested he wou’d give me his opinion, as to the propriety of my being consider’d as in service; he has the subject now under consideration, and I have no doubts is fully disposed to do what is right, as he most readyly admeits that my case is a hard one. The fact is Sir—that I am not only forced into a course of expence, but I am obliged to employ additional assistance in my Office—and the two Expeditions I have been on—have cost me between five & six hundred pounds—An unwillingness to do any thing that might look like complaining, has for some time prevented my stating my situation, but I really find the interests of my family so materially wounded, that it becomes a matter of duty—had I taken the Regiment that was in my option, I shou’d now be on pay, and shou’d have much less duty than I now perform—but the question with the Secretary is, does the Law Authorise the President to consider me in Service—in my humble concuption it does—may I request my dear Sir you will favor me with your opinion—and that you will pardon my giving you so much trouble on a Subject that relates only to myself—
          With the most sinceer Sentiments of regard—I am your hble Servt.
          
            W Macpherson
          
          
            Philadelphia July 13th. 1799—
          
          Major General Hamilton—
        